ORDER
Audie Murphy, an Illinois prisoner, sued officers at four different prisons under 42 U.S.C. § 1983, challenging the constitutionality of restrictions on his ability to visit with LaVerne Huggins, an unincar-cerated individual. The district court screened his complaint under 28 U.S.C. § 1915A and dismissed it for failure to state a claim. Murphy’s submission on appeal fails to specify any error on the district court’s part, and instead repeats the same narrative set forth in the complaint. We grant leeway to uncounseled appellants and do our best to discern the legal basis for their arguments, but an appellant must present some reason to disturb a district court’s decision. See Fed. R.App. P. 28(a)(8); Anderson v. Hard-man, 241 F.3d 544, 545 (7th Cir.2001). Because Murphy does not contend that the district court in any way misconstrued his complaint or otherwise erred in its analysis, this appeal is DISMISSED for lack of an adequate brief. Murphy incurred a “strike” under 28 U.S.C. § 1915(g) for filing a complaint that failed to state a claim. He now has incurred a second for filing this appeal. See Hains v. Washington, 131 F.3d 1248, 1250 (7th Cir.1997).